Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT 
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner and Atty Jimmy Kwun, #66,490 agreed to the following changes. The application has been amended as follows:
CLAIM 1. (Currently Amended) A content provider system comprising:
a repository configured to store a catalog of content;
a storage device pool configured to load content from among the catalog of
content from the repository into one or more storage devices of the storage device pool;
a first hosted device communicably connected to the storage device pool, and
configured to execute the content stored in the storage device pool to provide the
content to a first user device;
a second hosted device communicably connected to the storage device pool,
and configured to execute the content stored in the storage device pool to provide the
content to a second user device; and
one or more processing circuits configured to identify an available storage device
from among the one or more storage devices of the storage device pool storing a
requested content, and determine an available bandwidth of the available storage
device for serving [[a]] the requested content to a requesting device from among the first
and second hosted devices.

5. 	CLAIM 5 (Currently Amended) The system of claim 4, wherein the one or more
processing circuits are configured to:
receive a request for the requested content from at least one of the first and
second hosted devices;
identify a first storage device from among the storage device pool as the available storage device, 
and having the requested content stored in the one or more shared namespaces thereof; and
determine [[an]] the available bandwidth of the first storage device for serving the
requested content to the requesting device.

6. 	CLAIM 10 (Currently Amended) A method for a content provider system comprising
a repository storing a catalog of content; a storage device pool storing at least some
content from among the catalog of content; a first hosted device communicably
connected to the storage device pool to execute the content stored in the storage
device pool; and a second hosted device communicably connected to the storage
device pool to execute the content stored in the storage device pool, the method
comprising:
receiving, by one or more processors, a request for a requested content from a
requesting device from among the first and second hosted devices; [[and]]
identifying, by the one or more processors, an available storage device from
among the storage device pool storing the requested content; and
determining, by the one or more processors, an available bandwidth of the
available storage device for serving the requested content to the requesting device.

7.	CLAIM 14. (Currently Amended) The method of claim 13, further comprising:
identifying, by the one or more processors, a first storage device from among the
storage device pool as the available storage device, and having the requested content
stored in the one or more shared namespaces thereof; and determining, by the one or 
more processors, [[an]] the available bandwidth of the first storage device for serving 
the requested content to the requesting device.

8.	CLAIM 19. (Currently Amended) A system comprising:
a repository configured to store a catalog of content;
a storage device pool configured to load content from among the catalog of
content from the repository into one or more storage devices of the storage device pool;
a first hosted device configured to communicate with the storage device pool
using a Peripheral Component Interconnect Express (PCIe) interface for accessing the
content stored in the storage device pool, and to execute the content to stream the
content to a first user device;
a second hosted device configured to communicate with the storage device pool
using the PCIe interface for accessing the content stored in the storage device pool,
and to execute the content stored in the storage device pool to stream the content to a
second user device;
a network interface card or a PCIe bus configured to communicably connect the
storage device pool to the first and second hosted devices; and

receive a request for a requested content from a requesting device from among the first
and second hosted devices;
identify a first storage device from among the storage device pool storing the requested content;
determine an available bandwidth of the first storage device for serving the requested content to the requesting device; and provide a mount location of the requested content to a local file system of the requesting device for executing the requested content.

9.	CLAIM 20. (Currently Amended) The system of claim 19, wherein the one or more
processing circuits are configured to:


determine that the available bandwidth of the first storage device is less than a
threshold bandwidth;
identify a second storage device from among the storage device pool for serving
the requested content to the requesting device;
load the requested content from the repository to the second storage device; and
provide the mount location of the requested content stored in the second storage
device to the local file system of the requesting device.
	
10.	The currently sited prior art Ray et al. (US 2018/0284876) teaches operating a storage system through a PCIe fabric written to a computer system. However, Ray does not discloses “.among the one or storing a requested content, and determine an available bandwidth of the available storage device for serving [[a]] the requested content to a requesting device from among the first and second hosted devices.”
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.

/Tammara R Peyton/
Primary Examiner, Art Unit 2184
March 11, 2022